FILED
                           NOT FOR PUBLICATION                                 JUL 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50049

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00673-H-2

  v.
                                                 MEMORANDUM*
CELESTINO MADRID,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                             Submitted July 9, 2014**
                               Pasadena, California

Before: BERZON and CLIFTON, Circuit Judges, and ROSENTHAL, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lee H. Rosenthal, District Judge for the U.S. District
Court for the Southern District of Texas, sitting by designation.
Celestino Madrid appeals the district court’s denial of his motion to suppress

evidence of methamphetamine found in his car following a stop by a California

Highway Patrol (“CHP”) officer. Because it was not clear error for the district

court to find probable cause for the stop, we affirm.

      The district court did not err in applying the collective knowledge doctrine

to impute the DEA task force’s knowledge to the CHP officer. Madrid does not

dispute that the DEA investigators who observed him receive drugs from an

undercover informant had probable cause to arrest. What Madrid contests is

whether there was sufficient evidence of communication between the officers to

impute the DEA investigators’ knowledge of the underlying facts to the arresting

CHP officer.

      While the collective knowledge doctrine assumes some “communication”

between agents occurs, this Court made clear in United States v. Ramirez, 473 F.3d

1026, 1033 (9th Cir. 2007) that the doctrine applies so long as the officer with

probable cause identifies the target and “directs or requests” another officer to

conduct a stop. Id. at 1036 (“[W]here one officer directs another to take some

action, there is necessarily a ‘communication’ between those officers, and they are

necessarily functioning as a team.”). Ramirez rejected defendants’ argument that

the “information conveyed . . . must relate in some meaningful way to suspected

criminal activity.” Id.
      Madrid nonetheless argues that direct evidence about the communication

between the DEA investigators and CHP officer is necessary to establish that “the

communication had the effect of making the arresting officer part of the team.” If

the contention is that evidence of the content of the communication matters, it runs

squarely against our holding in Ramirez that the collective knowledge doctrine

“includes no requirement regarding the content of the communication that one

officer must make to another.” Id. at 1036-37; see also id. at 1032-33.

      The contention fares no better if it is that the evidence of any communication

between the DEA and the CHP officer was insufficient. There was sufficient

circumstantial evidence to support the district court’s finding that some

communication between the DEA and CHP officer occurred that prompted the

CHP officer to make the stop: The DEA had plans to contact law enforcement

officers in a marked car to make the stop; Officer Pena testified that he heard a call

made over the radio for a marked unit to stop the car; a marked unit shortly

thereafter did stop the car that was described. Madrid’s reliance on United States

v. Villasenor, 608 F.3d 467 (9th Cir. 2010), is unconvincing. Villasenor did not

apply the collective knowledge doctrine because “the record [was] devoid of any

communication between [the arresting and investigating officers].” 608 F.3d at

475-76 (emphasis added).

      AFFIRMED.